Judge Mollee Westfall
                                                371st District Court
                                               Tim Curry Justice Center
                                                  401 West Belknap
 Pam Cole                                    Fort Worth, Texas 76196-7118                       Brenda Clark
 Court Coordinator                                   817.884.2985                               Official Court Reporter
 817.884.2989                                      817.212.7567-fax                             817.884.2895
 plcole@tarrantcounty.com                                                                       bgclark @tarrantcounty.com
                                                September 12,2016

Tilon Lashon Carter
#00999517
Polunsky Unit
3872 FM 350 South
Livingston, Texas 77351

Re:     Tilon Lashon Carter - Case Number 0949973D, CCA Number AP-75,603

Dear Mr. Carter,

        Enclosed you will find a certified copy of this Court's Order Setting Execution Date.
Please note the order sets the execution for Tuesday, February 7, 2017.

Sincerely            ^^ /^ , ,            /\                                 COURT OF CRIMINAL APPEALS
  1Wt/t LJiUWM7f-y
                                                                                        SEP 19 2016
JUDGE MOLLEE WESTFAJX
Judge 371st District Court

Enclosure (1)
                                                                                   AbelAcosta.CSerk
cc:

Joni White                                                  Sharen Wilson
Director                                                    Tarrant County District Attorney
RECORDS & CLASSIFICATION                                    401 West Belknap
P.O. BOX 99                                                 Fort Worth, Texas 76196-0101
HUNTSVILLE, TX 77340

Abel Acosta, Clerk                                          David Richards
Court of Criminal Appeals                                   3001 West 5th Street, Suite 800
PO Box 12308, Capitol Station                               Fort Worth, Texas 76107
Austin, Texas 78711

Tina Miranda
Assistant Attorney General
P.O. Box 12548
Austin, Texas 78711
                                                                                   FILED
                                                                      THOMAS A WILDER, DIST. CLERK
                                                                        TARRANT COUNTY; TEXAS

                                  CAUSE NO. 0949973D                           SEP 12 2016
                                                                       TIME
                                                                       BY-            XWJ DEPUTY
THE STATE OF TEXAS                          §              IN THE 371st JUDICIAL
                                            §
VS.                                         §              DISTRICT COURT           ,,
                                            §                            ACERTIFIED COPY        v
TILON LASHON CARTER                         §              TARRANT COUNTY,TEXAS.:$/^^/^
                                                                         - ., - THOMAS ArWiL-DER

                       ORDER SETTING EXECUTION DATE                      l^AP?4^0^^\ff^_
                                                                                     DEPUTY

       The Court has reviewed the State's Motion to Set Execution Date and finds'that the

motion should be GRANTED and a date of execution be set in this case.

       In November 2006, the Defendant, Tilon Lashon Carter, was convicted of capital

murder and sentenced to death in cause number 0949973D. The Texas Court of Criminal

Appeal's affirmed the Defendant's conviction anddeath sentence on direct appeal on January

14, 2009. See Carter v. State, No. AP-75,603 (Tex. Crim. App. January 14, 2009). On

October 5,2009, the Supreme Court ofthe United States deniedDefendant's petitionforwrit

of certiorari. See Carter v. Texas, 558 U.S. 830 (2009).

       The Defendant filed a state application for writ of habeas corpus on September 8,

2008. See Exparte TilonLashon Carter, No. WR-70,722-01 (Tex. Crim. App. January 28,

2009) (unpublished order). After a live evidentiary hearing, the Court enteredfindings offact

and conclusions of law and recommended that relief be denied on October 8, 2010. The

Texas Court of Criminal Appeals denied relief on December 15, 2010. See Exparte Tilon

LashonCarter, No. WR-70,722-01 (Tex. Crim. App. January 28,2009) (unpublished order).



TILON LASHON CARTER, CAUSE NO. 0949973D - ORDER SETTING EXECUTION DATE, Page 1 of 3
       The Defendant next filed a federal petition for writ of habeas corpus which was

denied by the United States District Court for the Northern District of Texas, Fort Worth

Division on March 4,2015. See Carter v. Stevens, No. 4:10-CV-969-Y (N.D. Tex. March 4,

2015) (unpublished). The United States Court of Appeals for the Fifth Circuit denied the

Defendant's request for a certificate of appealability on October 28, 2015. See Carter v.

Stevens, 805 F.3d 552 (5th Cir. 2015). Lastly, Defendant's petition for writ of certiorari was

denied by the United States Supreme Court on March28,2016. Carter v. Stevens, 136 S.Ct.

1497(2016).

       It is therefore evident that Defendant has exhausted his avenues for reliefthrough the

state and federal courts and further, there are no stays of execution in effect in this case.

       ACCORDINGLY, IT IS HEREBY ORDERED that the Defendant, Tilon Lashon

Carter,who has been adjudgedto be guiltyof capital murderas charged in the indictment and

whosepunishment has been assessed by the verdictof thejury andjudgmentof the Courtat

DEATH, shall be kept or taken into the custody of the Director of the Correctional

Institutions Division of the Texas Department of Criminal Justice until the 7           day of

February, 2017, upon which day, at the Correctional Institutions Division of the Texas

Department of Criminal Justice, at some time after the hour of six o'clock p.m., in a room

designated by the Correctional Institutions Division of the Texas Department of Criminal

Justice and arranged for the purpose of execution, the said Director, acting by and through

the executioner designated by said Director, as provided by law, is hereby commanded,

ordered and directed to carry out this sentence of death by intravenous injection of a

TILON LASHON CARTER, CAUSE NO. 0949973D - ORDER SETTING EXECUTION DATE, Page 2 of 3
                                                                 n


substance or substances in a lethal quantity sufficient to cause the death of the Defendant,

Tilon Lashon Carter until the said Tilon Lashon Carter is dead. Such procedure shall be

determined and supervised by the said Director of the Correctional Institutions Division of

the Texas Department of Criminal Justice.

       IT IS FURTHER ORDERED that The Clerk of this Court shall issue and deliver to


the Sheriff of Tarrant County, Texas, a Death Warrant in accordance with this sentence

and Order, directed to the Director of the Correctional Institutions Division of the Texas

Department of Criminal Justice, at Huntsville, Texas, commanding the said Director, to put

into execution the Judgment of Death against the said Tilon Lashon Carter.

       The Sheriff of Tarrant County, Texas is hereby ordered, upon receipt of said Death

Warrant, to deliver said Warrant to the Director of the Correctional Institutions Division of

the Texas Department ofCriminal Justice, Huntsville, Texas together with Defendant, Tilon

Lashon Carter.


       SIGNED this             day of September 2016.




                                            [OLLEE"WESTFAteL, JUDGE
                                          3^1st JUDICIAL DISTRICT COURT
                                          TARRANT COUNTY, TEXAS




TILON LASHON CARTER, CAUSE NO. 0949973D - ORDER SETTING EXECUTION DATE, Page 3 of 3